[Cite as B.W. Rogers Co. v. Wells Bros., Inc., 2012-Ohio-750.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SHELBY COUNTY




B.W. ROGERS CO.,

        PLAINTIFF-APPELLEE,                                      CASE NO. 17-11-25

        v.

WELLS BROTHERS, INC., ET AL.,                                    OPINION

        DEFENDANTS-APPELLANTS.




                  Appeal from Shelby County Common Pleas Court
                            Trial Court No. 10CV000285

                                      Judgment Affirmed

                           Date of Decision: February 27, 2012




APPEARANCES:

        Jonathan S. Zweizig for Appellants

        Richard H. Wallace and Kiera M. Sullivan for Appellee
Case No. 17-11-25


WILLAMOWSKI, J.

       {¶1} Defendants-Appellants, Wells Brothers, Inc. (“Wells”) and Panel

Control, Inc. (“PCI”) (or, collectively, “Wells/PCI” or “Appellants”), appeal the

judgment of the Shelby County Court of Common Pleas, finding that the

Memorandum of Intent that was entered into between Wells/PCI and Plaintiff-

Appellee, B. W. Rogers Co. (“BWR” or “Appellee”), was a binding, enforceable

contract. On appeal, Wells/PCI contends that the trial court erred when it failed to

grant its motion for summary judgment; when it found that a valid agreement

existed; when it erroneously “filled in the gaps” in the purported agreement; and

when it failed to enforce the terms/time limitations of the alleged contract. For the

reasons set forth below, the judgment is affirmed.

       {¶2} BWR is in the business of distributing mechanical and electrical

components along with providing control panels. Wells/PCI is primarily engaged

in construction and related services, although a small percentage of its business is

also in the area of control panels. BWR and Wells/PCI are direct competitors in

the control panel business. (Tr. pp. 194-195; 201)

       {¶3} Andrew Haag (“Haag”) was one of four key managers at BWR, and

was principally involved in the panel business. (Tr. pp. 105-106) Haag had

signed a non-competition and non-solicitation agreement with BWR in January




                                         -2-
Case No. 17-11-25


2009 (“Non-Compete Agreement”).1 Haag left BWR in June of 2009, and BWR

exercised its right to enforce the Non-Compete Agreement. Haag accepted a

check from BWR for $60,978.10 and agreed not to compete against BWR. (Tr. p.

13) Haag then went to work for Wells/PCI shortly thereafter. (Id.) In September

of 2009, BWR filed a lawsuit against Haag seeking an injunction and enforcement

of the Non-Compete Agreement, Shelby County Common Pleas Case No. 09-CV

364 (“Prior Litigation”).        Wells/PCI was not a party to this lawsuit, but its

attorney, Robert Harrelson (“Atty. Harrelson” or “Wells/PCI’s attorney”)

represented Haag in the litigation.

        {¶4} On October 9, 2009, rather than taking Haag’s scheduled deposition,

BWR, Haag, and Wells/PCI entered into extensive, day-long settlement

negotiations. The negotiations on behalf of BWR were conducted by Thomas

Fusonie (“Atty. Fusonie” or “BWR’s attorney”), and Atty. Harrelson, who

represented the interests of Wells, PCI and Haag. The negotiations resulted in a

hand-written, three-page document styled a “Memorandum of Intent” (hereinafter,

“MOI”). Although Wells/PCI’s attorney wrote the agreement, it was a joint effort

and was thoroughly discussed by all, including BWR’s attorney, Haag, and James

Verona (“Verona”), a V.P. of BWR who was present at the negotiations. In

addition, Wells/PCI’s attorney personally contacted Wells/PCI’s V.P. of Finance

1
 This Non-Compete Agreement was a springing covenant which provided that it was at the election of
BWR, if Haag left employment with BWR, to pay Haag compensation not to compete against BWR for a
period of time. (Tr. p. 12)

                                               -3-
Case No. 17-11-25


and Sales Manager, Ken Steinke, and read and discussed the terms with him.

Verona consulted with Rick Rogers, president of BWR, concerning the settlement.

All were in agreement with the terms, and Atty. Harrelson was authorized to sign

the MOI on behalf of Wells and PCI; Verona signed on behalf of BWR; and Haag

signed personally.

      {¶5} The MOI contained six paragraphs setting forth the settlement and

agreement between the parties and was intended to be a type of “global

settlement.” (Tr., p. 18; Trial Exhibit 1 - MOI) The primary purpose of the MOI

was to provide BWR with consideration in return for BWR’s agreement to dismiss

its case against Haag, and to allow Haag to continue to work for Wells/PCI, which

directly violated the Non-Compete Agreement. (Tr. p. 31)

      {¶6} Paragraphs 2 and 4 of the MOI provided that the benefits to BWR

were to be as follows: (1) Wells/PCI was not to compete, solicit, or interfere with

any existing BWR customers involved in the panel and/or distribution business,

excluding the Peerless and Stolle customers (the Peerless and Stolle companies

were both in Wells/PCI’s top ten panel customers, as well as being customers of

BWR); and, (2) Wells/PCI was to make BWR the preferred supplier for any

electromechanical components for which BWR was an authorized distributor. (Tr.

p. 33; Ex. 1) BWR was to provide its customer list to Wells/Haag “for an

agreement of said customers, subject to reasonable confidentiality protection.”


                                        -4-
Case No. 17-11-25


(Ex. 1) If Wells/PCI violated this provision within the two-year period, Wells/PCI

was to pay BWR 25% of any such improper sales.

       {¶7} Paragraphs 1, 3, and 5 of the MOI settled issues with Haag and

provided that Haag could continue employment with Wells; he was to return

$40,000 of the non-compete payment to BWR, and BWR was not obligated to

make any more payments to him; and, he was prohibited from engaging in any

activities relating to the distribution and panel business during the two-year period

of non-compete/non-solicitation. It was specifically stated in the MOI that Haag

was to have no contact with Peerless and Stolle and he was not to discuss business

concerning Peerless and Stolle with any employees or officers of Wells/PCI. (Ex.

1) In return, BWR would allow Haag to keep $20,978.10 of the non-compete

payment, and it would dismiss the litigation against Haag with an agreed consent

order to be signed by the trial court. (Id.)

       {¶8} Paragraph 6 stated that the agreement between BWR and Wells/PCI

would be “prepared as a separate out of court agreement signed by appropriate

representatives of each company.” (Ex. 1)

       {¶9} Subsequent to enacting the MOI, the parties took various steps to

implement the terms of the agreement. Haag returned $40,000 to BWR, and BWR

filed the Consent Order with the trial court on January 21, 2010, dismissing the

Prior Litigation against Haag.       BWR’s attorney drafted a formal agreement


                                          -5-
Case No. 17-11-25


between the parties, based upon the MOI, and sent Wells/PCI a copy of its

customer list. Wells/PCI’s attorney made some modifications to the agreement,

and the two attorneys communicated and exchanged emails over a period of time

in an attempt to have the finalized, formal written document be consistent with the

terms set forth in the MOI.

       {¶10} The parties did not appear to have major differences concerning most

of the terms of the final document, but difficulties arose concerning BWR’s

customer list. Wells/PCI objected to BWR’s first submitted list, which appeared

to be a data dump of over 10,000 customers. The two attorneys continued to work

to modify the list, with Wells/BCI requesting two separate lists (separating panel

from distribution customers) and requesting a reduction to customers in just the

immediate tri-state area. BWR complied with these requests, eventually resulting

in a list of about five or six hundred customers. However, this list was still not

acceptable to Wells/PCI, who insisted an additional fifty customers be removed

from the list as apparently these companies were also customers of Wells/PCI.

Extensive efforts were made to create a list that was acceptable, but to no avail.

       {¶11} At some point, BWR concluded that Wells/PCI was not acting in

good faith and that there would never be an existing customer list that Wells/PCI

would find acceptable. (Jun. 3, 2011 J.E., p. 3) In June of 2010, BWR filed a




                                         -6-
Case No. 17-11-25


two-count complaint against Wells and PCI, requesting: (1) declaratory judgment

and an order enforcing the MOI; and (2) damages for breach of the MOI.

       {¶12} Following discovery by all sides, Wells/PCI filed a motion for

summary judgment in January of 2011, arguing that a “meeting of the minds”

never existed between the parties as to a customer list, and that since there was no

final agreement, a settlement could not be enforced. BWR responded, contending

that there was a meeting of the minds, that the terms of a settlement agreement had

been reached, that Wells/BCI breached that agreement, and that the issues raised

by Wells/PCI merely concerned the interpretation of an existing agreement. The

trial court denied the motion, finding there were genuine issues of material fact.

       This Court finds that there is an issue as to whether a settlement
       agreement was reached between the parties. Certainly the fact that
       there were acts in furtherance of a settlement, e.g., a dismissal of a
       pending action, suggests that a settlement was reached. Other facts
       suggest that the terms of a settlement agreement were not finalized
       and that, therefore, there was not a meeting of minds. There is a
       dispute between the parties as to whether the essential terms had
       been agreed upon. Disputed issues of fact cannot be resolved by
       summary judgment. (Mar. 25, 2011 Order denying Wells/PCI’s
       motion for summary judgment, p. 3)

       {¶13} A one-day bench trial was held on April 12, 2011, concerning the

issue of whether or not the parties had entered into an enforceable agreement. The

two attorneys and officers/principals from each of the companies testified and

presented documentary exhibits. The trial court eventually found that the MOI

constituted an enforceable agreement, holding that:

                                         -7-
Case No. 17-11-25


       In this case the evidence is clear the parties negotiated and intended
       to enter into a settlement agreement. The fact that they prepared a
       handwritten Memorandum of Intent signed by the respective parties
       or their representative is evidence these were not merely negotiations
       to be finalized at a later time but an intention to enter into a binding
       contract. The parties’ conduct subsequent to the settlement
       negotiations also supports the intention and the belief that the parties
       had entered into a settlement agreement. (Jun. 3, 2011 J.E., p. 3)

       {¶14} The trial court ordered that BWR was to submit a list of existing

customers (defined as customers making purchases within three years) for

Wells/PCI to confirm that the list was in fact a list of existing customers in

panel/distribution.” Furthermore, since BWR had not received the bargained for

benefit, instead of the enforceable period of the agreement ending two years after

the October 9, 2009 signing of the MOI, the two-year period was to begin on the

date of the filing of the judgment order and run for two years thereafter. (Id., p. 6)

       {¶15} It is from this judgment that Wells and PCI now appeal, raising the

following four assignments of error for our review.

                            First Assignment of Error

       The trial court erred as a matter of law in overruling [Wells’]
       Motion for Summary Judgment as there existed no genuine issue
       of material fact and Appellants were entitled to judgment as a
       matter of law.

                           Second Assignment of Error

       Following the bench trial, the trial court erred as a matter of law
       in finding that “the parties entered into a binding, enforceable
       Settlement Agreement on October 9, 2009.”


                                         -8-
Case No. 17-11-25


                           Third Assignment of Error

       The trial court erred in “filling in the gaps” of the Memorandum
       of Intent in a manner that resulted in an unfair, unjust and
       unintended result.

                           Fourth Assignment of Error

       Assuming arguendo, that the trial court’s finding of an
       enforceable contract was not erroneous, the trial court erred in
       not enforcing the terms of the contract.

            First Assignment of Error – Ruling on Summary Judgment

       {¶16} In the first assignment of error, Wells/PCI asserts that the trial court

erred in overruling its motion for summary judgment because it claimed that the

determination as to whether there was a settlement agreement between the parties

was a question of law. Wells/PCI contends that there were no genuine issues as to

the “fact” that there was no meeting of the minds as to all of the essential terms of

the MOI on October 9, 2009. Therefore, the trial court should have found that no

agreement existed and granted its motion for summary judgment.

       {¶17} Ordinarily, “the denial of a motion for summary judgment is not a

point of consideration in an appeal from a final judgment entered following a trial

on the merits.” Continental Ins. Co. v. Whittington, 71 Ohio St.3d 150, 156, 1994-

Ohio-362, 642 N.E.2d 615.      If a trial court denies a summary-judgment motion

due to the existence of genuine issues of material fact, and a subsequent trial

results in a verdict for the party who did not move for summary judgment, then


                                         -9-
Case No. 17-11-25


any error in denying the motion for summary judgment is rendered moot or

harmless. Id. at the syllabus; Schnipke v. Safe-Turf Installation Group, L.L.C., 190

Ohio App.3d 89, 2010-Ohio-4173, 940 N.E.2d 993, ¶¶ 15-16 (3d Dist.). To allow

a summary-judgment decision based upon less evidence to prevail over a verdict

reached on more evidence would defeat the fundamental purpose of judicial

inquiry. Whittington at 157.

       {¶18} In the case before us, the trial court found that there were genuine

issues of material fact such that it was necessary to hold a trial in order to decide

those issues. After hearing the testimony from both sides, the trial resulted in a

verdict in favor of BWR, the party who did not move for summary judgment.

Therefore, the trial court’s ruling on Wells/PCI’s motion for summary judgment

was rendered moot by the subsequent judgment.

       {¶19} However, Wells/PCI claims that Whittington is not applicable to this

case because it maintains that the determination as to whether there is a settlement

agreement is a question of law. Wells/PCI argues that “error in the denial of a

summary-judgment motion that presents a purely legal question is not rendered

harmless by a subsequent trial on the merits,” quoting Capella III, LLC v. Wilcox,

190 Ohio App.3d 133, 139, 2010-Ohio-4746, 940 N.E.2d 1026, ¶ 14 (10th Dist.).

       {¶20} However, we find that Capella and the other cases cited by

Wells/PCI in support of its position are pertinent only to issues that present a


                                        -10-
Case No. 17-11-25


“purely legal question.” (Emphasis added.) Id. In this case, the trial court found

that there were issues of fact that needed to be resolved before it could determine

whether or not there was a meeting of the minds and whether the parties actually

intended to be bound when they executed the MOI.

       {¶21} The Ohio Supreme Court has stated that the issue of “whether the

parties intended to be bound * * * is a question of fact properly resolved by the

trier of fact.” Oglebay Norton Co. v. Armco, Inc., 52 Ohio St.3d 232, 235, 556

N.E.2d 515 (1990); Normandy Place Associates v. Beyer, 2 Ohio St.3d 102, 1015,

443 N.E.2d 161 (1982) (“Whether the parties intended a contract remains a factual

question, not a legal one, and as such is an issue to be resolved by the finder of

fact.”). See, also, America's Floor Source, L.L.C. v. Joshua Homes, 191 Ohio

App.3d 493, 2010-Ohio-6296, 946 N.E.2d 799, ¶ 44 (10th Dist.) (“It is well

established that the existence of a contract * * * is an issue for the trier of fact.”);

Gruenspan v. Seitz, 124 Ohio App.2d 197, 211, 705 N.E.2d 1255, 1264 (8th

Dist.1997); Guardian Alarm Co. v. Portentoso, 3d Dist. No. 13-10-54, 2011-Ohio-

5443, ¶ 17.

       {¶22} Wells/PCI frequently refers to Rulli v. Fan Co., 79 Ohio St.3d 374,

1997-Ohio-380, 683 N.E.2d 337, for the proposition that a court should be

reluctant to enforce a settlement agreement where there is uncertainty as to

whether the parties agreed on all of the terms. (Appellant’s Brief, pp. 8, 11, 14,


                                         -11-
Case No. 17-11-25


19) However, the primary issue in Rulli was whether the trial court erred “by

ordering the enforcement of a disputed settlement agreement without first

conducting an evidentiary hearing.” (Emphasis added.) Id. at 376. The full and

complete holding of the Ohio Supreme Court, stated at the syllabus, is that

“[w]here the meaning of terms of a settlement agreement is disputed, or where

there is a dispute that contests the existence of a settlement agreement, a trial court

must conduct an evidentiary hearing prior to entering judgment.” (Emphasis

added) Id.

       {¶23} Because there was an issue of fact as to whether or not the parties

had entered into a valid agreement, the trial court was required to hold an

evidentiary hearing before making a ruling. The trial court did not err by denying

Wells/PCI’s motion for summary judgment; and, in any case, the issue was

rendered moot by the subsequent trial on the merits. The first assignment of error

is overruled.

         Second Assignment of Error – Finding an Enforceable Contract

       {¶24} In the next assignment of error, Wells/PCI maintains that the trial

court erred in finding that an enforceable agreement existed because there was not

a “meeting of the minds” on an essential element of the MOI (the customer list),

and therefore, there was no final agreement. Wells/PCI asserts that no enforceable

contract exists until all of the details of the purported agreement have been settled.


                                         -12-
Case No. 17-11-25


       {¶25} BWR, however, submits that the parties agreed to all of the essential

elements, and executed an enforceable contract on October 9, 2009 in the form of

the MOI. BWR claims that the controversy is not as to whether or not a contract

was created, but rather it is merely a matter of a disagreement over contract

interpretation concerning one of the terms in the contract.

       {¶26} The elements necessary to form a contract include “an offer,

acceptance, contractual capacity, consideration (the bargained for legal benefit

and/or detriment), a manifestation of mutual assent and legality of object of

consideration.” Kostelnik v. Helper, 96 Ohio St.3d 1, 3, 2002-Ohio-2985, 770

N.E.2d 58, ¶ 16. Additionally, “[a] meeting of the minds as to the essential terms

of the contract is a requirement to enforcing the contract.” Id.; Episcopal

Retirement Homes, Inc. v. Ohio Dep't. of Industrial Relations, 61 Ohio St.3d 366,

369, 575 N.E.2d 134 (1991).

       {¶27} A settlement agreement is a type of a contract, and is highly favored

in the law.   Continental W. Condominium Unit Owners Assn. v. Howard E.

Ferguson, Inc., 74 Ohio St.3d 501, 502, 660 N.E.2d 431, 432 (1996). To be

enforceable as a binding contract, a settlement agreement requires no more

formality than any other type of contract. It need not necessarily be signed, as

even oral settlement agreements may be enforceable. Kostelnik v. Helper, 96 Ohio

St.3d 1, 3, 2002-Ohio-2985, 770 N.E.2d 58, ¶ 15. Settlement agreements are


                                        -13-
Case No. 17-11-25


contracts, therefore, the interpretation of a settlement agreement is governed by

the law of contracts.2 Chirchiglia v. Ohio Bur. of Workers' Comp., 138 Ohio

App.3d 676, 679, 742 N.E.2d 180 (7th Dist.2000).

         {¶28} Wells/PCI argues that all of the details of the document had not yet

been worked out and points out that a final, formalized agreement was

contemplated by the parties. However, Ohio has long recognized the general

validity of preliminary agreements.                 See, e.g., Normandy Place Associates v.

Beyer, 2 Ohio St.3d at 105, citing to Rhodes v. Baird, 16 Ohio St. 573 (1866). “It

is thus not the law that an agreement to make an agreement is per se

unenforceable.         The enforceability of such an agreement depends rather on

whether the parties have manifested an intention to be bound by its terms and

whether these intentions are sufficiently definite to be specifically enforced.” Id.;


2
       Throughout its brief, Wells/PCI often cites to Rulli and other cases for the proposition that a court
should be extremely cautious in enforcing a “settlement agreement,” because a settlement agreement is a
specialized type of contract upon which a trial court will issue a final judgment. See Rulli v. Fan Co., 79
Ohio St.3d at 376. As such, Wells/PCI urges that caution should be taken because a settlement agreement
eliminates the right to adjudication by trial, and judges should make certain the terms of the agreement are
clear, and that the parties agree on the meaning of those terms. See id. However, we observe that the MOI
in this case was a type of “hybrid” settlement agreement. It was certainly a settlement agreement between
BWR and Haag, as it settled the Prior Litigation, and ended in a final judgment being filed in the trial court
that eliminated further litigation between them as to the issues in the Prior Litigation. On the other hand,
Wells and PCI were not parties to that Prior Litigation, and there was no pending legal action to settle
between Wells/PCI and BWR. Although the terms of the MOI between BWR and Wells/PCI were related
to the Prior Litigation, what the two parties actually entered into was a separate contract that would provide
certain benefits to each other in return for agreed upon forbearances: Wells/PCI would be permitted to
continue to have the benefit of Haag’s employment, and BWR would be protected from unfair competition
due to that employment, and to potentially obtain some benefit from being designated as a preferred
supplier. This agreement was merely a contract between BWR and Wells/PCI; there was no intention of
formalizing it as a judgment of the trial court, and, as evidenced by the current action, it certainly did not
prevent further litigation between the parties. As such, any special cautions that might be applicable to
“settlement agreements” are not really pertinent to the portions of the MOI that constituted the agreement
between Wells/PCI and BWR.

                                                    -14-
Case No. 17-11-25


Oglebay Norton Co., 52 Ohio St.3d at 236. “The actions of the parties may show

conclusively that they have intended to conclude a binding agreement, even

though one or more terms are missing or are left to be agreed upon.” Oglebay at

236 (citations omitted.) Therefore, a trial court must consider whether the parties

manifested a sufficiently definite intention to be bound such that an agreement

would be specifically enforceable, or whether they merely negotiated toward a

formal contract without ever reaching it. Id. See, also, Brotherwood v. Gonzalez,

3d Dist. No. 10-06-33, 2007-Ohio-3340.

       {¶29} Our appellate review of a decision on the existence of a contract

raises a “mixed question of fact and law.” Hickman v. Cole, 3d Dist. No. 5-98-30,

1999 WL 254379 (Apr. 7, 1999). “We accept the facts found by the trial court on

some competent, credible evidence, but freely review application of the law to the

facts. A reviewing court should be guided by a presumption that the findings of a

trial court are correct, since the trial judge is best able to view the witnesses and

observe their demeanor, gestures and voice inflections, and use their observations

in weighing credibility of the proffered testimony.” Cramer v. Bucher, 3d Dist.

No. 5-02-01, 2002-Ohio-3397, ¶ 9, quoting, McSweeney v. Jackson, 117 Ohio

App.3d 623, 632, 691 N.E.2d 303 (4th Dist.1996).

       {¶30} Wells/PCI does not dispute the trial court’s finding that the terms in

“most of the Memorandum of Intent are not in dispute.” (J.E., p. 2) The sole area


                                        -15-
Case No. 17-11-25


of dispute deals with the preparation and “acceptance” of a customer list.3

Wells/PCI contends that since a customer list has never been agreed upon, there

was no settlement agreement. BWR, on the other hand, contends that Wells/PCI

has refused to act in good faith in agreement on a customer list. The paragraph in

the MOI that is in dispute states:

        2. Wells/PCI agrees that it will not compete/solicit/interfere with a
        list of existing customers of B. W. Rogers who are involved in the
        distribution and/or panel business (the intent of this provision will
        not prevent Wells/PCI from performing non-competitive business.)
        Said provision does not limit Wells from providing panel business to
        Peerless and Stolle. B.W. Rogers will provide a list to Wells/Haag
        for an agreement of said customers, subject to reasonable
        confidentiality protection. (See Exhibit 1)

        {¶31} Within this paragraph, the particular area of dispute involves the

meaning, or the intention of the parties, regarding the phrase stating that BWR

would “provide a list to Wells/Haag “for an agreement of said customers * * *.”

BWR claims that the phrase “for an agreement” merely provided Wells/PCI with

the right to review the list to ensure that the list was truly a list of BWR’s actual

customers, and to verify that Stolle and Peerless (and their subsidiaries/divisions)

were not included on the list. Wells/PCI claimed that the terminology meant that

it had to agree upon the customers that would be included on the list because

Wells/PCI was not going to blindly exclude existing customers with which they


3
  There was also some disagreement as to the start date of the parties’ agreement, whether it started upon
the signing of the MOI on October 9, 2009, or whether it would begin upon the signing of a finalized
formal agreement. This matter was settled by the trial court. See discussion of Fourth Assignment of Error.

                                                  -16-
Case No. 17-11-25


had worked to build a business relationship with. (Tr., pp. 206-207) Wells/PCI’s

interpretation has the effect of giving Wells/PCI the right to edit the list to exclude

any of BWR’s customers that it wished to continue to maintain as a customer, in

addition to Peerless and Stolle.

       {¶32} The trial court found that the evidence was clear that the parties

negotiated and intended to enter into an agreement upon the signing of the MOI.

(J.E., p. 4) The fact that they had prepared a written agreement that was formally

signed by all of the respective parties was evidence that these were not merely

“negotiations,” but a formalized agreement evidencing their intent to enter into a

binding contract.

       {¶33} Even more telling, the trial court found that the parties’ conduct

subsequent to the settlement negotiations also supported the court’s finding that

the parties believed they had entered into an agreement. See, Oglebay, supra.

BWR acted upon the agreement and essentially performed all of its obligations: it

dismissed the lawsuit against Haag, allowing him to continue to work for

Wells/PCI; it settled the matter of the non-compete payment with Haag; and, it

provided Wells/PCI a list of its distributorship products and its proprietary

customer list.

       {¶34} BWR’s attorney also drafted an “Agreement,” dated 10/23/2009, that

it sent to Wells/PCI. This Agreement was basically a “formalized” version of the


                                         -17-
Case No. 17-11-25


MOI. It included the terms that were agreed upon in the MOI, but put them into

official contract format, with section headings, numbered subparagraphs, and

introductory recitals.   However, other than the more formalized and detailed

language and format, this typed Agreement closely followed the terms of the

original handwritten MOI. (Ex. 3)

       {¶35} On November 17, 2009, Wells/PCI’s attorney, made some

modifications to BWR’s draft and sent the revised Agreement back to BWR, with

a summary of the changes it had made. What is significant about this second draft

is that, even though Wells/PCI made multiple modifications affecting almost every

paragraph of BWR’s draft, most of the changes were minor modifications of

wording and did not change the basic terms or the meaning of the original MOI in

any significant way. (Ex. 3) Wells/PCI’s proposed wording for the “Restrictive

Covenant” section, encompassing the agreement set forth in paragraph 2 of the

MOI, stated:

       1.1     Wells and Panel Control agree that they shall not engage in
       or become interested in or connected with any business or venture
       that engages in any direct or indirect activities that compete with
       BWR only as it relates to its existing customers in the distribution
       and/or panel building business. Conversely, Wells and Panel
       Control shall be permitted to engage in or become interested in or
       connected with any business or venture, even existing customers of
       BWR, as long as such business does not engage in the distribution
       and/or panel building business. BWR’s existing customers are set
       forth in the list attached hereto as Exhibit A.



                                      -18-
Case No. 17-11-25


       1.2    Wells and Panel Control (including their agents and
       employees) agree that they shall not solicit, entice, influence,
       interfere with or attempt to solicit, entice, influence, or interfere with
       BWR’s existing customers in the distribution and/or panel building
       business of those companies, identified in Exhibit A, or the agents of
       such customers.

       1.3    Paragraphs 1.1 and 1.2 do not prohibit Wells and Panel
       Control from engaging in any business with Peerless Machinery
       Corp. and Stolle Machinery LLC including, but not necessarily
       limited to, panel business.

(Emphasis added. See, Ex. 3)

       {¶36} More than five weeks after the parties negotiated and signed the

original MOI, Wells/PCI was still proposing language that embodied the essential

agreement set forth in paragraph 2 of the MOI, namely that “Wells/PCI agrees that

it will not compete/solicit/interfere with a list of existing customers of B. W.

Rogers who are involved in the distribution and/or panel business * * *.”

Nowhere in any of the subsequent proposed drafts did Wells/PCI suggest that it

had the right to agree to, affirm, edit, modify, approve of, carve out, or eliminate

any companies from BWR’s list of “existing customers” who were involved in the

“distribution and/or panel business.” Peerless and Stolle remained the only two

BWR customers in the distribution and/or panel business that were not to be

excluded from competition by Wells/PCI, as originally agreed.

       {¶37} The testimony and emails that were admitted at trial evidencing the

communications between the attorneys indicated that sometime in late December


                                         -19-
Case No. 17-11-25


2009, Wells/PCI started to request separate customer lists for the panel and

distribution customers, and wanted to limit the list to a smaller geographic area.

BWR replied that such a request was not in keeping with the terms of the original

MOI, but that it would comply in order to “reach a compromise.” (Ex. 7, email

dated 12/30/09) In a January 15, 2010 email, BWR’s attorney indicated that it

would continue to modify its list in order to try to reach a compromise on an issue

that “was clearly resolved by the plain language of the Memorandum of Intent.”

(Ex. 8) BWR stated its intention to continue to proceed with filing the consent

decree and to comply with the other terms required of it by the MOI. (Id.)

Although still trying to work out their issues, by March of 2010, there was

increased animosity with the threats of litigation.

       {¶38} In a March 26, 2010 letter to BWR, Wells/PCI’s attorney stated that

it believed that, if litigated, they would be able “to prove that your client’s list of

‘existing’ panel building customers is still greatly inflated * * *” and that the list

contains customers “to which we believe BWR has no such relationship.” (Ex. 11)

Therefore, even more than five months after the MOI, the parties were still in

agreement as to the essential terms as stated by BWR, i.e., BWR would provide its

customer list, and Wells/PCI would have the right to verify that the companies on

the list were truly current customers of BWR. Wells/PCI was merely contesting

whether BWR’s customer list complied with the requirements in the MOI.


                                         -20-
Case No. 17-11-25


        {¶39} The parties’ actions after signing the MOI are in keeping with the

findings of the trial court as to the meaning of the parties’ original agreement:

        The paragraph [2] unambiguously sets forth that [Wells/PCI] agreed
        to not compete with a list of existing customers of [BWR] in the
        “distribution and/or panel business.” The sole issue “for agreement”
        should be whether the customers on the list provided are “existing”
        customers. If they are, the list should be agreed upon. If there is a
        dispute as to whether a particular customer is an “existing customer”
        then that issue might be a legitimate disagreement, which, if
        unresolved by the parties, might become an issue for the Court. (J.E.,
        pp. 4-5)

        {¶40} The trial court then found that all of the essential elements of the

contract had been agreed upon in the MOI, the parties had taken steps in reliance

upon that agreement, and the only dispute could be whether a particular customer

on a list to be provided by BWR was in fact an existing customer. These findings

were factually in contrast to the cases relied upon by Wells/PCI, such as

Brotherwood v. Gonzalez, supra, and others, where there were often numerous

essential elements that were unresolved, or the preliminary agreement made it

clear that the parties had not yet reached a final agreement. Based on the facts

before it, the trial court in this case found that there was an existing, enforceable

agreement between the parties upon the completion and execution of the MOI.

(J.E., p. 6)

        {¶41} Finally, we acknowledge that there was one other less significant

area of disagreement between the parties as to what should be the starting date of


                                         -21-
Case No. 17-11-25


terms of their agreement.     In the exchange of drafts/discussions between the

parties, BWR proposed that the start date should be the date when the parties

executed the finalized formal Agreement.         However, Wells/PCI consistently

advocated that “the terms of Paragraph 2 shall continue for two years from

October 9, 2009.” (Ex. 3, Wells/PCI’s 11/17/09 modifications to BWR’s draft)

This provided further support demonstrating that Wells/PCI believed the

agreement between the parties was reached on October 9, 2009, when the MOI

was executed.

       {¶42} The record clearly supports the factual findings of the trial court, and

we also find that the trial court correctly applied the basic tenants of contract law

to the facts and circumstances in this case. Wells/PCI’s second assignment of

error is overruled.

         Third Assignment of Error – Trial Court’s “Filling in the Gaps”

       {¶43} After finding that a contract existed between Wells/PCI and BWR,

the trial court attempted to settle the parties’ disputed interpretation of the

language used in Paragraph 2 pertaining to the customer list.           In the third

assignment of error, Wells/PCI complains that in interpreting the disputed portion

of the MOI and “filling in the gaps,” the trial court was erroneously “making a

contract” for the parties that did not comport with the intentions of the parties.

Wells/PCI argues that the trial court’s authority was not unlimited and that its


                                        -22-
Case No. 17-11-25


judgment did not achieve a fair and just result. Wells/PCI specifically objects as

to the trial court’s rejection of Wells/PCI’s proclaimed interpretation of what

customers should and should not be included on the customer list.

       {¶44} The cardinal purpose of contract construction is to discover and give

effect to the parties’ intent. Hamilton Ins. Serv., Inc. v. Nationwide Ins. Cos., 86

Ohio St.3d 270, 273, 1999-Ohio-162, 714 N.E.2d 898.           Generally, contracts

should be construed in a manner to give effect to the intentions of the parties.

Aultman Hosp. Assn. v. Community Mut. Ins. Co., 46 Ohio St.3d 51, 53, 544

N.E.2d 920, 923 (1989); Skivolocki v. E. Ohio Gas Co., 38 Ohio St.2d 244, 313

N.E.2d 374, (1974) at paragraph one of the syllabus. When the terms included in

an existing contract are clear and unambiguous, a court cannot create a new

contract by finding an intent not expressed in the clear and unambiguous language

of the written contract. Alexander v. Buckeye Pipe Line Co., 53 Ohio St.2d 241,

246, 374 N.E.2d 146, 150 (1978).

       {¶45} However, the language of a contract is not ambiguous if it can be

given a definite legal meaning. Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216,

2003–Ohio–5849, 797 N.E.2d 1256, ¶ 11; Owusu v. Hope Cancer Ctr. of

Northwest Ohio, Inc., 3d Dist. No. 1-10-81, 2011-Ohio-4466, ¶ 19. The lack of a

specific definition for an ascertainable contract term does not negate the parties'

intention to form a contract at that time and it does not invalidate the contract.


                                       -23-
Case No. 17-11-25


Owusu at ¶ 17. “If it is found that the parties intended to be bound, the court

should not frustrate this intention, if it is reasonably possible to fill in some gaps

that the parties have left, and reach a fair and just result.” Oglebay Norton Co. v.

Armco, Inc., 52 Ohio St.3d at 236-37, quoting Litsinger Sign Co. v. American

Sign Co. , 11 Ohio St.2d 1, 14, 227 N.E.2d 609 (1967).

       {¶46} As discussed above concerning the second assignment of error, the

primary area of contention between the parties involved a disagreement over the

customer list that BWR was to provide to Wells/PCI. The trial court determined

that a valid enforceable contract existed. Although the MOI contemplated a future

agreement to be reached between the parties as to the customer list, the MOI (as

well as the parties’ later renditions of the draft agreements) clearly specified the

terms as to what was to be included in the customer list. Therefore, although that

particular part of the agreement was not finalized, the composition of the customer

list was easily ascertainable by the objective criteria set forth in the MOI.

       {¶47} The trial court found that evidence presented at the trial was that

BWR defined “existing customers” as customers making purchases within three

years. No evidence contradicting that definition was submitted to the trial court.

(J.E., p. 5) Therefore, the trial court held that BWR, pursuant to the agreement,

was to submit a list of existing customers to Wells/PCI for Wells/PCI to confirm

that the list was in fact a list of existing customers in panel/distribution. (J.E., p.


                                         -24-
Case No. 17-11-25


6) “Existing customers” was defined as those customers making purchases from

Rogers within three years of the preparation of the list. (Id.)

       {¶48} The trial court had the authority pursuant to Ohio contract law to fill

in the gaps of the MOI after it determined that the parties intended to enter into a

binding agreement. The trial court gave the parties instructions as to how they

were to arrive at a customer list, utilizing the criteria set forth in the language of

the MOI that had been mutually agreed upon by the parties. We find that the trial

court’s results as to “filling in the gaps” were fair and just and expressed the intent

of the parties as stated in the MOI. The third assignment of error is overruled.

        Fourth Assignment of Error – Applied Erroneous Terms/Expiration

       {¶49} In the final assignment of error, Wells/PCI takes exception to the

trial court setting the date for the agreement to run commencing from the date of

the judgment entry, June 3, 2011, and running for two years from that time.

Wells/PCI asserts that the trial court should have enforced the MOI according to

its originally stated terms, with its terms starting from the date of the signing of the

MOI, October 9, 2009 through October 9, 2011. Wells/PCI claims that the trial

court has unfairly extended the expiration date of the terms of the restrictive

covenant.

       {¶50} The testimony at trial demonstrated that the parties had originally

expected that the finalized agreement would be signed shortly after the MOI was


                                         -25-
Case No. 17-11-25


executed. No one contemplated, and no provisions were made for, a delay of

almost two years before the issues would be settled.

      {¶51} At the conclusion of BWR’s case-in-chief, Wells/PCI moved for a

directed verdict as to Count II of the complaint (the monetary damages for

breach). The argument before the court was as follows:

      Atty. Zweizig [representing Wells/PCI]: The testimony by both of
      the witnesses presented by [BWR] this morning has indicated that
      the clock has not run yet with respect to Provisions 2 and Provisions
      4 of the Memorandum of Intent. Count II of [BWR’s] complaint
      focuses upon damages attributable to any breach of Provisions 2 or 4
      of the Memorandum of Intent.

      In light of the testimony that, in fact, those provisions have not
      begun to commence, and on top of that, the fact that zero evidence
      has been presented before this court with respect to the issue of
      damages, I’d submit that a directed verdict as to Count II of
      [BWR’s] complaint is appropriate.

      The Court:    Mr. Wallace?

      Atty. Wallace [representing BWR]: Yes, we proceeded on Count I,
      Your Honor. Without having the enforceable agreement, there’s just
      no way to proceed on the damages part. * * *

(Emphasis added) (Tr. pp. 149-150). BWR then withdrew Count II.

      {¶52} The trial court found that BWR had not yet received the benefits it

had negotiated for in the MOI, and ordered the term of the agreement to

commence with the filing of the judgment entry. The record from the trial clearly

supports this finding. The trial court did not err when it chose dates for the



                                       -26-
Case No. 17-11-25


enforcement of the agreement in order to allow BWR to obtain the benefits it had

bargained for. Wells/PCI’s fourth assignment of error is overruled.

       {¶53} Having found no error prejudicial to the Appellants herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

SHAW, P.J. and PRESTON, J., concur.

/jlr




                                        -27-